DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 3(b) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

The drawings are objected to because the viewing direction from an adjacent articulated eye end face to a center of the articulated eye (as set forth in claim 6) is not sufficiently clear.
Applicant is requested to depict the viewing direction with a section line, an arrow or an annotation in Fig 1 to provide clarity.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
the outer contour of the articulated eyes having splines (claim 9)
bushing (claim 10)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
In paragraph [0017] that was previously amended on 02/06/2020, "Figs. 3a and 3b" should be changed to  – Figs. 3a and 3b (Prior Art) –.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 9 sets forth that the outer contour of the articulated eyes is made of splines. However, the Specification fails to provide any description of the claimed feature. Therefore, in absence of adequate guidance, a person skilled in the art would not be able to make and/or use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6 (lines 4-6), the limitation “wherein a contour adjustment is implemented on an outer contour of regions of facing ones of the articulated eyes …and has at least on a partial area a curvature” (emphasis added) renders the claim indefinite for being vague and unclear. It is not sufficiently clear if the claimed contour adjustment takes the form of a curvature, or if such contour adjustment is separate from the curvature. 
In claim 6 (line 6), the limitation “and has at least on a partial area a curvature” (emphasis added) renders the claim indefinite. A partial area of what? Is this partial area same or different from the partial circumference recited on the preceding line 5?
In claim 6 (lines 6-7), the limitation “a curvature which is zero or positive (convex)” (emphasis added) renders the claim indefinite. It is not clear whether the limitation within the parentheses is part of the claimed invention.
Applicant is requested to provide a clarification and/or correction to improve the clarity of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 6-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al. (US 20170043820 A1), as cited by Applicant.
Brooks et al. show a crawler track [12] for a tracked vehicle, the crawler track comprising: chain links [32, 32a] having articulated eyes which face one another; and chain bolts [36] received in the articulated eyes to connect the chain links, wherein a contour adjustment is implemented on an outer contour of regions of facing ones of the articulated eyes at least on a partial circumference of the articulated eye (see Fig. 3, 4 and 11), and has, at least on a partial area, a curvature which is zero or positive/convex in a viewing direction from an adjacent articulated eye end face to a center of the articulated eye.
Re claim 7, the outer contour of the articulated eyes follows a continuous or discontinuous mathematical function.
Re claim 8, the outer contour of the articulated eyes comprises at least one mathematical element selected from the group consisting of straight line, radius, polynomial function, exponential function, power function, logarithmic function, and trigonometric function.
Re claim 9, the outer contour of the articulated eyes is made of free-form curves or splines.
Re claim 10, the crawler track comprises at least one of a bushing [49] and a lubricant (¶0033, line 13).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Johannsen (US 9796436), Clarke (US D665826), Maeda( US 7946662), Russo (US 4058350), Knox et al. (US 1825075), GB833547 and DE3920002 each shows a contour adjustment made on an articulated eye of a chain link.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617